
	
		I
		112th CONGRESS
		2d Session
		H. R. 3838
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2012
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of Transportation to establish
		  a program to make grants to ports to enable ports to employ high school
		  students during the summer.
	
	
		1.Short titleThis Act may be cited as the Port
			 Opportunity Reinvestment and Training Act.
		2.Grant
			 program
			(a)EstablishmentThe Secretary of Transportation (in this
			 Act referred to as the Secretary) shall establish a program to
			 make grants to ports to enable ports to employ high school students during the
			 summer.
			(b)ApplicationIn order to receive a grant under the
			 program established under subsection (a), the authority in charge of a port
			 shall submit an application at such time, in such form, and with such
			 information and assurances as the Secretary may require, including an assurance
			 that no worker will be displaced or terminated because of the creation of
			 temporary summer employment for students.
			(c)PriorityIn
			 considering applications for a grant under this section and in determining the
			 grant amount for each port awarded a grant under this section, the Secretary
			 shall give priority to a port located in a city with a high rate of
			 unemployment, and shall also consider—
				(1)the cargo volume
			 of the port; and
				(2)the size of the
			 surrounding city.
				(d)Grant
			 AmountAmounts awarded under
			 this section shall not exceed $1,000,000 per port per fiscal year.
			(e)Grant
			 DurationA grant awarded under this section shall be for a 1-year
			 period and may be renewed based such criteria as the Secretary may require. The
			 authority in charge of the port shall return any amounts awarded but not
			 expended to the Secretary at the end of the grant period.
			(f)Uses of
			 Funds
				(1)Required
			 UsesA port receiving a grant
			 under this section shall use such funds to—
					(A)provide summer
			 jobs for students—
						(i)aged
			 14 through 19;
						(ii)who
			 are enrolled in high school at the time they apply for a job with the port; and
						(iii)live within the
			 Metropolitan Statistical Area, as defined by the Office of Management and
			 Budget, in which the port is located; and
						(B)compensate the
			 student employees in accordance with applicable State and Federal wage
			 statutes.
					(2)Permitted
			 UsesA port receiving a grant under this section may use such
			 funds to provide job training for student employees described in paragraph (1),
			 provided that no more than 15 percent of the students’ time may be spent on
			 such training, and the students are compensated at their normal rate of pay for
			 participation in such training.
				(g)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section such sums as may be necessary for each of
			 fiscal years 2013 through 2015.
			
